ono nreina *®— W NH

DO NW NW WO ND NR Re ia esa
oF Wo NUN KF OO © ON Dah wW NO FY CO

 

 

Case 4:20-cr-06002-SAB ECF No. 37 _ filed 02/05/20 PagelD.96 Page 1 of 3

Jeremy B. Sporn

Federal Defenders of Eastern Washington & Idaho
306 E. Chestnut Ave.

Yakima, WA 98901

(509) 248-8920

Attorney for Defendant
Jose M. Lopez Orduno

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON
The Honorable Stanley A. Bastian

United States of America,
Plaintiff, No. 4:20-CR-6002-SAB
V. Speedy Trial Waiver
Jose M. Lopez Orduno,
Defendant.

 

 

I have been advised of my right to a speedy trial under the Speedy
Trial Act, 18 U.S.C. § 3161. I hereby waive my right to a speedy trial
under the Act and consent to continuing my trial date from March 16,
2020 to July 6, 2019. I understand the period of the continuance, from
the date of the motion until the new trial date, will be excluded from
computations of time for the purposes of the Speedy Trial Act, and agree

with my lawyer for the need for the continuance sought. We need more

Speedy Trial Waiver: 1

 
oo wan Dor Bw WHO HW &

So Wo Ww WH NY NO BR HR BHR ee ee ee Se Se pe
oy FW NHN KF OO HO ON ODO oF RR HO HO KY OC

 

 

Case 4:20-cr-06002-SAB ECF No. 37 _ filed 02/05/20 PagelD.97 Page 2 of 3

time so that my defense team can prepare any necessary motions, hire
the appropriate personnel, conduct a fact investigation, look for witness
and prepare for trial, and discuss all my options with me, including
whether or not to proceed to trial.

Jose LZ ayia dl:

Defendant
Date: o2/o s/2o2d

Zo FN

Counsel for Defendant

Date: o/5[do20

  
  
 

Interpreted by: 02 /os] 2020

Date: 1 Favela Cuherres
Dated: February 5, 2020

By s/ Jeremy B. Sporn

Jeremy B. Sporn

4779310, New York

Attorneys for Jose M. Lopez Orduno
Federal Defenders of Eastern
Washington and Idaho

306 East Chestnut Avenue

Yakima, Washington 98901

(509) 248-8920

Jeremy Sporn@fd.org

Speedy Trial Waiver: 2

 
oOo moan DO oO FP | WO eR

Do bw WO HBO NH NO YF KB HP Be Be ee eS Ee
o FP WO NF OO O86 WON Doak wonwrio

 

 

Case 4:20-cr-06002-SAB ECF No. 37 _ filed 02/05/20 PagelD.98 Page 3 of 3

Certificate of Service

=

I hereby certify that on wots tershoo, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF System which
will send notification of such filing to the following: Stephanie A. Van
Marter, Assistant United States Attorney.

Speedy Trial Waiver: 3

s/ Jeremy B. Sporn
Jeremy B. Sporn

 
